DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: amendments filed on 02/03/2022.
Claims 2,4,5,6,7,8, 11,12,13,14,15-19, 22,23, 26,27 are currently pending and presented for examination.
Response to Arguments 
Applicant's remarks filed on 02/03/2022 have been considered and they are persuasive. The previously rejected claims have been canceled. Claims 2,4,5,6,7,8, 11,12,13,14,15-19, 22,23, 26,27 are allowed in combination of the Examiner’s amendment listed below. 


EXAMINER'S AMENDMENT 
1. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Attorney  Brian Matross on 02/21/2021 . 

The currently amended claims are listed as the following: 
Claim 14    (Currently amended) An electronic device (Fig. 1; Para 45; image pickup apparatus 1)  comprising:
         at least one processor or circuit configured to function as: 
      an acquisition unit capable of acquiring an image captured through optical system ,
 wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system or a function of an apodization filter of the optical system; 
and a control unit that performs control to display, together with the captured image, a guidance related to the characteristic blurring, 
wherein the guidance is a guidance indicated of an increase in the characteristic  blurring in either a positive or a negative direction 
Claim 23 (Currently amended) A control method of an electronic device comprising:
	Acquiring an image captured through an optical system, wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system or a function of an apodization filter of the optical system; and performing control to display, together with the captured image, a guidance related to the characteristic blurring, wherein the guidance is a guidance indicated of an increase in the characteristic  blurring in either a positive or a negative direction 
Claim 27 (Currently amended) A non-transitory computer -readable storage medium storing a program for causing a computer to execute a control method of an electronic apparatus, the method comprising:
	acquiring an image captured through an optical system, wherein a subject image passing through the optical system has characteristic blurring base on a function of spherical aberration of the optical system or a function of an anodization filter of the optical system; and performing control to display, together with the captured image, a guidance related to the characteristic blurring,  
      wherein the guidance is a guidance indicated of an increase in the characteristic blurring in either a positive or a negative direction . 


Allowable Subject Matter
1.	Claims 2,4,5,6,7,8, 11,12,13,14,15-19, 22,23, 26,27 are allowed in combination of the Examiner’s amendment listed in the Office Action. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, prior art on record Natsume (US Pub. No.: US 2012/0300112 A1) discloses an electronic device (Fig. 1; Para 45; image pickup apparatus 1)  comprising:
         at least one processor or circuit (Para 57; camera controller 35 performs control of the camera apparatus 3 and CCD 31, image processing 32, lens controller 14, displaying processor 19) configured to function as: 
      an acquisition unit capable of acquiring an image captured through optical system ( Para 44, 56; lens apparatus 2; CCD 31) ,
 wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system  ( Fig. 6, 7A;  Para 66-68; perform optical aberration correction, it is well known in the art that optical aberration causes blur in the image (since there is optical aberration,  the image quality will be affected and has blurring due to aberration) 
and a control unit ( Para 52; displaying processor 19 performs a display control of the adjustment displaying unit 20)  that performs control to display, together with the captured image, a guidance related to the characteristic blurring (Figs.4, 6; 7A; Para 48-55, 72-75; 80-89; cursor superimposed on the image received from the CCD 31. The adjustment displaying unit 20 plays a role as an information display apparatus when correcting aberration correcting data and displays parameters and selection determination when performing fine adjustment and selection determination of 
	However, none of the prior art discloses “wherein in a case that an adjustment amount of adjusting spherical aberration of the optical system or adjusting function of an apodization filter of the optical system is larger than a threshold, the control unit performs control to display the guidance on the display device” in combination of other limitation in its base claim. 
Claims 2, 5, 6,7,8,11,13,15, 16, 17 are allowed as being dependent from claim 4.
              Regarding claim 12, prior art on record Natsume (US Pub. No.: US 2012/0300112 A1) discloses an electronic device (Fig. 1; Para 45;  image pickup apparatus 1)  comprising:
         at least one processor or circuit  ( Para 57; camera controller 35 performs control of the camera apparatus 3 and CCD 31, image processing 32, lens controller 14, displaying processor 19) configured to function as: 
      an acquisition unit capable of acquiring an image captured through optical system ( Para 44, 56; lens apparatus 2; CCD 31) ,

and a control unit ( Para 52; displaying processor 19 performs a display control of the adjustment displaying unit 20)  that performs control to display, together with the captured image, a guidance related to the characteristic blurring (Figs.4, 6; 7A; Para 48-55, 72-75; 80-89; cursor superimposed on the image received from the CCD 31. The adjustment displaying unit 20 plays a role as an information display apparatus when correcting aberration correcting data and displays parameters and selection determination when performing fine adjustment and selection determination of aberration correcting data. The adjusting controller 21 can perform direction selection using an arrow key or the like as illustrated in FIG. 2 and is provided for a user to input a control. The adjusting controller 21 switches parameters or changes numerical values in the adjustment displaying unit 20 and moves a cursor displayed on an image displaying unit 34.The adjusting position selector 22 includes a pressure button switch and is provided for a user to input a control in the same way as in the adjusting controller 21.).

        Regarding claim 14, prior art on record Natsume (US Pub. No.: US 2012/0300112 A1) discloses an electronic device (Fig. 1; Para 45; image pickup apparatus 1)  comprising:
         at least one processor or circuit  ( Para 57; camera controller 35 performs control of the camera apparatus 3 and CCD 31, image processing 32, lens controller 14, displaying processor 19) configured to function as: 
      an acquisition unit capable of acquiring an image captured through optical system ( Para 44, 56; lens apparatus 2; CCD 31) ,
 wherein a subject image passing through the optical system has characteristic blurring based on a function of spherical aberration of the optical system  ( Fig. 6, 7A;  Para 66-68; perform optical aberration correction, it is well known in the art that optical aberration causes blur in the image (since there is optical aberration,  the image quality will be affected and has blurring due to aberration) 
and a control unit ( Para 52; displaying processor 19 performs a display control of the adjustment displaying unit 20)  that performs control to display, together with the captured image, a guidance related to the characteristic blurring (Figs.4, 6; 7A; Para 48-55, 72-75; 80-89; cursor superimposed on the image received from the CCD 31. The 
       none of the prior art discloses “  wherein the guidance is a guidance indicated of an increase in the characteristic blurring in either a positive or a negative direction ” in combination of other limitation in the claim. 
Regarding claim 18, the subject matter disclosed in claim 18 is similar to the subject matter disclosed in claim 4; therefore claim 18 is allowed for the same reasons as set forth in claim 4. 
Regarding claim 19, the subject matter disclosed in claim 18 is similar to the subject matter disclosed in claim 4; therefore claim 19 is allowed for the same reasons as set forth in claim 4. 
Regarding claim 22, the subject matter disclosed in claim 22 is similar to the subject matter disclosed in claim 12; therefore claim 22 is allowed for the same reasons as set forth in claim 12. 

Regarding claim 26, the subject matter disclosed in claim 26 is similar to the subject matter disclosed in claim 12; therefore claim 26 is allowed for the same reasons as set forth in claim 12. 
Regarding claim 27, the subject matter disclosed in claim 27 is similar to the subject matter disclosed in claim 14; therefore claim 27 is allowed for the same reasons as set forth in claim 14. 
Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
                  Yoshida et al. (US Pub. No.: 2018/0183994 A1) cites a display control apparatus includes a switching unit configured to switch a display mode of a setting screen between a first display mode and a second display mode, the setting screen being arranged to display a plurality of setting items, including a predetermined setting item; and a control unit configured to, in the first display mode, display on the setting screen a first item related to the predetermined setting item and a plurality of items related to a plurality of setting items different from the predetermined setting item, and display a second item, on the setting screen in the case that the first item is selected, the second item representing candidate values which may be set, and in the second .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696